Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 28, 2021

The Court of Appeals hereby passes the following order:

A22A0235. WANDA WASHINGTON MILLER v. KO’S AUTO SALE.

      Plaintiff Wanda Washington Miller filed a claim against defendant Ko’s Auto
Sale (“Ko’s”) in magistrate court relating to her purchase of a vehicle from Ko’s and
a subsequent collision and insurance claim. Ko’s answered and filed a counterclaim.
Following an adverse ruling, Miller appealed to the superior court, which entered an
order affirming the magistrate court’s ruling. Miller then appealed directly to this
Court. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Miller’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bullock, 260
Ga. App. at 875.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/28/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.